QQWOFCmmtLAPPEAL
                                   APR 27 2015

                                m@rtesta;Cterk-
                                                  JLLd*(>&&a3UiAL4fr
                                                 ^ 1381 W&


J^O^'BoX_1^30g_           _J                     ^4^H_F.M_,J2oiy

   ^^___^                                                        2SSSL.
•'ZEJ ffg(p6i£^r For Cr>py of MSDXCftL IteCofA h#n fjLiihUiC-% Of




                                   f
                       ^/Mmik. vb^-

                                   t^.ur^sjf^roi^iJ *&,
                                  rb*k*\vf2s>n&